Fourth Court of Appeals
                               San Antonio, Texas
                                   December 17, 2018

                                   No. 04-18-00590-CV

                  John R. HALL, D.O. and South Texas Spinal Clinic, PA,
                                      Appellants

                                            v.

                                    Julian VASQUEZ,
                                         Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-22025
                     Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Leave to File Supplement to Appellee’s Response Brief is
hereby GRANTED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court